Case: 20-60380     Document: 00515686737         Page: 1     Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 28, 2020
                                  No. 20-60380                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Bank of Louisiana,

                                                                         Petitioner,

                                       versus

   Federal Deposit Insurance Corporation,

                                                                      Respondent.


                      Petition for Review of an Order of the
                     Federal Deposit Insurance Corporation
                       FDIC-12-489(b), FDIC-12-479(k)


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          The Bank of Louisiana petitions for review of a decision and order
   issued by the Federal Deposit Insurance Corporation’s Board, which
   concluded that the Bank violated various banking laws and regulations. The
   Bank argues that the Administrative Law Judge that issued the order was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60380      Document: 00515686737          Page: 2     Date Filed: 12/28/2020




                                    No. 20-60380


   never properly appointed by the FDIC Board of Directors. But the Board
   passed a resolution doing just that in July 2018. To the extent the Bank argues
   that this resolution was somehow inadequate, that argument is forfeited for
   lack of adequate briefing. See Fed. R. App. P. 28(a)(8); United States v.
   Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010) (“It is not enough to merely
   mention or allude to a legal theory.”); L & A Contracting Co. v. S. Concrete
   Servs., 17 F.3d 106, 113 (5th Cir. 1994) (“[Appellant] cites no authority in its
   one-page argument . . . however, and we consider the challenge abandoned
   for being inadequately briefed.”).
          The Bank also argues that the order is moot because subsequent bank
   examinations suggest the Bank remedied its violations. The order imposes a
   civil money penalty and includes a cease-and-desist requirement. The money
   penalty keeps the controversy alive, even if the Bank has come into
   compliance. See, e.g., Reich v. Occupational Safety & Health Review Comm’n,
   102 F.3d 1200, 1202 (11th Cir. 1997) (“[C]laims for money do not become
   moot as a result of the defendants’ acts following the occurrence giving rise
   to the claims”); Chesapeake Bay Found., Inc. v. Gwaltney of Smithfield, Ltd.,
   890 F.2d 690, 696 (4th Cir. 1989) (“[T]he [money] penalty factor keeps the
   controversy alive between plaintiffs and defendants in a citizen suit, even
   though the defendant has come into compliance”).                 Nor does a
   discontinuation of illegal practices render an FDIC cease-and-desist order
   moot. See First Nat’l Bank v. Comptroller, 697 F.2d 674, 683 (5th Cir. 1983);
   Bank of Dixie v. FDIC, 766 F.2d 175, 178 (5th Cir. 1985).
          Alternatively, the Bank argues that it erroneously filed its petition for
   review with this court and asks us to transfer the case to the United States
   District Court for the Eastern District of Louisiana. We have twice rejected
   this argument. See Bank of Louisiana v. FDIC, 807 F. App’x 360, 362 (5th
   Cir. 2020) (“Because district courts lack jurisdiction to review FDIC
   enforcement orders, and because 28 U.S.C. § 1631 permits transfer only to a



                                          2
Case: 20-60380     Document: 00515686737          Page: 3   Date Filed: 12/28/2020




                                   No. 20-60380


   transferee court that would have jurisdiction to hear the case, we deny the
   Bank’s motion to transfer to the United States District Court for the Eastern
   District of Louisiana.”); Bank of Louisiana v. FDIC, 919 F.3d 916, 924 (5th
   Cir. 2019) (“The Bank wisely concedes that the section 1818 scheme displays
   Congress’ intent to preclude district court jurisdiction over claims against
   the FDIC arising out of enforcement proceedings. Our precedent virtually
   compels that concession.”).
          We deny both the Bank’s petition for review and request to transfer
   the case.




                                         3